724 A.2d 666 (1999)
353 Md. 85
ATTORNEY GRIEVANCE COMMISSION
v.
Barbara O. KREAMER.
Misc. (Subtitle AG) No. 79.
Court of Appeals of Maryland.
February 2, 1999.
ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Barbara O. Kreamer.
The Court, having considered the Petition, it is this 2nd day of February, 1999
ORDERED that the Respondent, Barbara O. Kreamer, be and she is hereby indefinitely suspended from the practice of law in the State of Maryland, effective immediately, and it is further
ORDERED that the Respondent shall file notices of withdrawal as of the effective date of this suspension in every pending matter before any Court, agency or tribunal in which her appearance is entered as counsel, and it is further
ORDERED, that Respondent shall resign as of the effective date of this suspension all appointments as guardian, executor, administrator, trustee, attorney-in-fact or other fiduciary positions; and it is further
ORDERED, that Respondent shall take other appropriate actions to protect the interests of her clients, including surrendering papers and property to which the clients are entitled and refunding any advance payments of fees that have not been earned; and it is further
ORDERED, that Respondent shall file an Affidavit with Bar Counsel certifying that she has complied with the aforementioned conditions; and it is further
ORDERED, that, prior to any Petition for Reinstatement, Respondent must meet the following condition:
(1) She shall have completed a course on professional responsibility or legal ethics at an accredited law school; and it is further
ORDERED that should Respondent be reinstated, such reinstatement be conditioned upon Respondent's participation in twelve hours of continuing legal education courses in each of the first two years after her reinstatement and shall certify the completion thereof to Bar Counsel; and it is further
ORDERED that should Respondent be reinstated, such reinstatement be conditioned upon Respondent's being monitored for a period of two years by an attorney monitor, acceptable to Bar Counsel, to oversee Respondent's practice of law and said monitor to provide Bar Counsel with monthly reports for six months and quarterly reports thereafter; and it is further
ORDERED that Clerk of this Court shall remove the name of Barbara O. Kreamer from the register of attorneys in this Court, and certify that fact to the Clients' Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Rule 16-713.